Citation Nr: 1629905	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  12-27 322A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left arm disorder, to include as secondary to the lumbar degenerative disc disease.  

2.  Entitlement to an effective date prior to January 1, 2016 for the award of dependent compensation for the Veteran's daughter.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to January 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In October 2015, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is of record.  

In December 2015, the Board in pertinent part remanded the service connection issue for additional development.  The case has since returned to the Board.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to an earlier effective date for the award of dependent compensation is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against finding that any current left arm disorder is related to active service or is proximately due to or aggravated by service-connected disability.



CONCLUSION OF LAW

A left arm disorder was not incurred or aggravated during service and is not caused or aggravated by lumbar degenerative disc disease.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested.  In a December 2011 letter, the Veteran argued that his left elbow had not been examined by VA.  The Board acknowledges that a VA examination was not provided.  Notwithstanding, and as explained below, the record does not contain probative evidence suggesting his left arm problems are directly related to service or to his service-connected lumbar disorder.  Rather, the Veteran asserts they are related to a pinched nerve in his neck.  See October 2015 Hearing Transcript.  On review, the requirements for a VA examination are not met.  38 C.F.R. § 3.159(c)(4) (2015).

In December 2015, the Board remanded the issue of entitlement to service connection for a left arm disorder because it was considered inextricably intertwined with a claim of entitlement to service connection for a neck disorder.  Pursuant to the remand directives, if the Veteran completed the required application form, the RO was to adjudicate a claim of entitlement to service connection for a neck disorder.  On review, the Veteran did not submit the required claim form and the RO could not adjudicate the claim of entitlement to service connection for a neck disorder.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Accordingly, there was substantial compliance with the remand directives and further development is not required.  See Dyment v. West, 13 Vet. App. 141 (1999).

The actions of the Veterans Law Judge at the hearing supplemented the VCAA and complied with any hearing-related duties. 

Analysis

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected disorder has aggravated a claimed disability, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b). 

Service treatment records do not show complaints or findings relating to the left elbow.  At a December 2005 retirement examination there was no indication of a left arm/elbow disorder with the exception of complaints of left metacarpal (hand) pain.  The record simply does not support finding that any current left arm disorder is directly related to active service or events therein.  

In a June 2010 statement, the Veteran indicated he was applying for service connection secondary problems associated with his lumbar spine.  He further stated that his left elbow was twisted during a recent fall.  He reported using a cane to get around in the house when he tripped and used his left arm to catch himself and now his left elbow hurts when bending and lifting.  

In a December 2011 statement, the Veteran said his elbow pain has continued through his arms and fingers, that his fingers stayed numb, and that he could not lift his arm above his head.  He further stated that his elbow pain was under test and treatment for nerves extending from his lumbar area into his neck area.  At his hearing before the undersigned the Veteran testified that he had not been diagnosed with a specific left elbow disability, but that x-rays and magnetic resonance imaging (MRI) found that he had a pinched nerve in his neck and that it was generating all the way down to his fingers.  

Private medical records show complaints related to left upper extremity and include a diagnosis of cervical radiculopathy.  VA records also document complaints of left arm pain and numbness.  The Board observes that the dermatomes served by the lumbosacral vertebrae are generally confined to the pelvic and lower extremity regions, whereas dermatomes which are served by cervical vertebrae pertain to the upper extremities.  The Veteran is service-connected for radiculopathy of the left lower extremity associated with degenerative disease of the lumbar spine.  He is not service connected for a cervical disorder. 

On review, there is simply no credible and competent evidence, medical or otherwise, that any left arm complaints are related to or aggravated by the service-connected lumbar spine disorder.  The Board acknowledges the Veteran's complaints that he fell while walking with a cane due to service-connected lumbar spine and lower extremity disorders, and hurt his left elbow.  He is competent to report this event and his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a lay person is competent to report on that of which he or she has personal knowledge).  He is not, however, competent to provide an opinion on a complex medical question and his unsubstantiated lay assertions are not considered probative.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

In summary, the overall evidence suggests the left arm complaints are related to a cervical spine disorder.  The Veteran is not service-connected for a cervical spine disorder and there is no basis for secondary service connection.  Again, if the Veteran wishes to file a claim for his cervical spine, it must be submitted on the appropriate form.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for a left arm disorder, to include as secondary to the lumbar degenerative disc disease, is denied.  


REMAND

In December 2015, the Veteran submitted a VA Form 21-674, Request for Approval of School Attendance.  By letter dated in February 2016, VA notified the Veteran that they made a decision on his dependency claim.  Specifically, that his daughter was added to his award as a school child effective January 1, 2016.  He was further notified that an adjustment had been made to his retired pay as of that date.  

In April 2016, the Veteran submitted a VA Form 21-0958, Notice of Disagreement.  He indicated that he was disagreeing with the effective date his daughter was added to his award and with the effective date of the retired pay adjustment.  

By letter dated in April 2016, VA notified the Veteran that he was entitled to a retroactive Concurrent Receipt of Retired and Disability Pay (CRDP) payment in the amount of $182.00.  This is the amount that was previously withheld and appears to resolve the disagreement with the retired pay adjustment.  The notice of disagreement pertaining to the effective date of dependent compensation remains pending and must be remanded so a statement of the case can be furnished.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case addressing entitlement to an effective date prior to January 1, 2016 for the award of dependent compensation for the Veteran's daughter.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on the aforementioned issue should it be returned to the Board.  38 U.S.C.A. § 7104 (West 2014).  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


